ACCEPTED
                                                                                           03-15-00074-CV
                                                                                                   7874725
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/17/2015 5:24:27 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                             No. 03-15-00074-CV
                                                                     FILED IN
                    In the Third Court of Appeals 3rd COURT  OF APPEALS
                                                       AUSTIN, TEXAS
                            Austin, Texas         11/17/2015 5:24:27 PM
                                                                  JEFFREY D. KYLE
                                                                       Clerk

               CORPSOL, INC., CORPORATE SOLUTIONS, INC.,
            CORPORATE SOLUTIONS SERVICES, INC., AND 4XE, INC.

                                    Appellants

                                        V.

    TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                     Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           250TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                         HON. JOHN DIETZ PRESIDING


  APPELLANTS’ MOTION TO LIFT ABATEMENT AND UNOPPOSED
         FOURTH MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants CorpSol, Inc., Corporate Solutions, Inc., Corporate Solutions

Services, Inc., and 4XE, Inc., file this Motion to Lift Abatement and Fourth Motion

for Extension of Time to File Appellants’ Brief. Appellants respectfully show:

      1.    The parties have been attempting to negotiate a settlement.

Accordingly, the Court abated this case by order dated September 24, 2015.
Appellants have requested and received two previous extensions. The Court denied

Appellants’ Unopposed Third Motion for Extension of Time as moot, instead

abating the appeal to allow negotiations to proceed.

       2.     The Court’s order of abatement required a status report be filed by

November 17, 2015.

       3.     Appellants hereby notify the Court that negotiations have failed, and

this case should be returned to the Court’s active docket. Appellants request that

the Court lift the abatement and set a briefing schedule.

       4.     Appellants request a 30-day extension of time, or until December 17,

2015, for filing their brief.

       5.     As grounds, Appellants state that the parties have undertaken

discussions standing a substantial chance of resolving this matter. Appellants

allocated their resources toward those discussions rather than completing a brief

that would not need to be filed if the discussions were successful. For that reason,

Appellants need additional time to complete the brief.

       4.     This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.

       5.     Appellee does not oppose the relief sought in this motion.




                                          2
                          CONCLUSION AND PRAYER

      For these reasons, Appellants respectfully request that the Court lift the

abatement, restore this case to its active docket, and grant this motion for extension

of time, thus making their opening brief due on December 17, 2015. Appellants

request all other appropriate relief to which they are entitled.

                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP

                                        /s/ Brandy Wingate Voss
                                        D. Todd Smith
                                        State Bar No. 00797451
                                        todd@appealsplus.com
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        brandy@appealsplus.com
                                        1250 Capital of Texas Highway South
                                        Three Cielo Center, Suite 601
                                        Austin, Texas 78746
                                        (512) 439-3230
                                        (512) 439-3232 (fax)

                                        Counsel for Appellants CorpSol, Inc.,
                                        Corporate Solutions, Inc., Corporate
                                        Solutions Services, Inc., and 4XE, Inc.




                                           3
                     CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with appellee’s lead counsel, Dan Price, about this motion. Mr.

Price informed me that appellee does not oppose the relief requested in this

motion.

                                             /s/ Brandy Wingate Voss
                                             Brandy Wingate Voss

                         CERTIFICATE OF SERVICE

      On November 17, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

      Dan J. Price
      STONE LOUGHLIN & SWANSON LLP
      P.O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellee


                                             /s/ Brandy Wingate Voss
                                             Brandy Wingate Voss




                                         4